Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/22/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 8-13, 17, 18, 20-22 and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0070236 A1 Cohen et al. in view of US2010/0250201 A1 Sivovolenko.

egarding claim 1, Cohen teaches a method (Cohen Para. [0012] The diamond and precious stone trading platform has funding and delivery transparency by carefully ordering and tracking pickup, independent comparative inspection, and final delivery of each stone (diamond or precious stone) processed by the system), comprising: receiving, via a first interface for seller in a planning system, data of a diamond (Cohen Para. [0012] sellers typically input data into the data collection representing all diamonds and precious stones available for sale including an offer to sell price, the stone characteristics and the grading certificate); generating, by the planning system, a record of the diamond and associating a unique identifier with the record (Cohen Para. [0012] A grading lab certificate is also electronically stored in connection with the diamond record in the data collection. The grading lab certificate uniquely identifies each stone from all other stones in the data collection. Sellers typically input data into the data collection representing all diamonds and precious stones available for sale including an offer to sell price, the stone characteristics and the grading certificate. Sellers, prospective buyers, diamond or stone couriers, and diamond authentication services are electronically connected to the communications network and the trading platform; Para. [0023] A photograph or pictogram often is part of the grading lab certificate which shows the location, degree, shape and size of flaws in the diamond stone. One lab certification by a trusted third-party is a GIA (Gemological Institute of America) certificate. Each diamond is uniquely identified by a correspondingly unique grading lab certificate. The diamond DIA record includes an offer to sell); receiving, via a second interface for purchasers in the planning system and in an escrow system (Cohen Para. [0027] the buying and selling may take place in escrow), a plurality of orders from one or more of the purchasers, each order of the plurality of the orders comprising a set of polished diamond parameters, an order price, and an order quantity, wherein the polished diamond parameters comprising specifications for creating the polished diamond including one or more of facet arrangements, variable angles, depths, shapes, length to width ratios, costing and purchasing information, wherein the polished diamond parameters are unique to each purchaser, and wherein the escrow system is not accessible to the plurality of Purchasers (Cohen Para. [0007] It is a further object of the present invention to provide a trading platform and a system and a method wherein the potential buyer can buy or bid on and simultaneously view the unique diamond or stone certification certificate, in an electronic form, prior to bidding on or buying a particular stone. The certificate uniquely identifies and distinguishes that stone from all other stones in the searchable electronic data collection; Para. [0043] All bids, in the current embodiment, are legally binding bids to buy for the unique stone associated with the grading certificate viewable by all participants. These bids are posted and progress from the highest bid to the lowest, in order of price primacy, 10,200; 10,100; 10,000; and 9,500. Therefore, the order of primacy of bids is from the highest or best bid price (or value) to the lowest…The first level primacy order is the bid value. The primary order for offers to sell is the near term offer; Para. [0023]-[0024]; Para. [0039-0040] grade, polish, symmetry and depth are all characteristics of diamonds used to search; Para. [0027] the payments may be monitored through an escrow system); restricting, by the planning system, the set of polished diamond parameters to only be viewable by a corresponding purchaser (Cohen Para. [0026] all of the information related to buyers is kept hidden from other buyers, and the information is not given to the seller until the funds are secured for purchase); applying, by the planning system, the set of polished diamond parameters in each of the plurality of orders to the virtual model of the diamond; processing, by the planning system, spatial and physical properties of the diamond; generating, by the planning system, the order price, in response to the diamond corresponding to the set of polished diamond parameters based on the spatial and physical properties of the diamond, (Cohen Para. [0040] FIG. 2B, Table B, is a “Singles Search Results” from a inquiry in Step 201 (FIG. 1A) and a completed search request from search parameters at Table A. System step 203 shows the diamond search result in Table B format. Common stone characteristics are listed in row 1 such as cut, carat, color, clarity as well as functional access to grading lab certificate (E-1). At N-1, function “F” lists available functional abbreviations used in column N, such as a function which permits the user to “select a diamond record” and place that diamond record in his or her preferred or selected list (a wish list or shopping cart), or permits the user to “bid now” or “buy now.”; the Purchaser inquiry is used to determine the identity of rough diamonds that fit the parameters); matching, by the planning system, the diamond to one or more of the plurality of orders based on the order price and the order quantities (Cohen Para. [0038] The user can select the cut and shape of the stone at A-3, A-4 as round, marquis, pairs, emerald etc. Other shapes are known in the diamond trading industry. At C-3 and C-4, the user selects a stone weight typically in carats. The user may select a range or single carat weight. At E-3, E-4, the user can select whether to do a search for a single diamond, parcels of diamonds, pairs of matching diamonds, or sets of matching diamonds; the selection is based upon polish parameters set forth by the purchaser and without further limitations regarding what comprises information related to a diamond purchaser’s polished diamond manufacturing processes, the polish selection field meets the claimed limitation); placing, by the planning system, the diamond in a container having the unique identifier (Cohen Para. [0029-0031] the purchased diamonds may be sent by courier, with tracking information, and a certificate for the buyer to match the specific diamond purchased is the correct delivered); and initiating, by the planning system, a transaction process associated with the diamond (Cohen Para. [0012] A potential buyer can search the data collection by employing a computer network device. An output display is provided showing stone weight, other stone characteristics, as well as providing electronic access to the stone's unique grading lab certificate. In this manner, the inquiring party has electronic access to see the stone's unique lab certificate. Upon activation of a buy command via a buy command functional display, a sold stone event is communicated both to the seller of the identified stone and the buyer. A confirmation of the transfer funds from the buyer to a system bank is electronically noted. A number of electronic communications over the communications network are generated by the system relating to the transfer funds from the buyer, the pickup of the stone by the diamond courier, the interim delivery and comparative inspection of the stone by an independent authentication service (physically comparing the stone to the grading lab certificate), subsequent delivery of the stone to the seller and release of the purchase money to the seller after delivery of the stone. Many types of electronic communications are used such as emails, text messages, automated voice messages and the tracking of the stone and all transactional elements are transparent to the buyer and seller by on-line access to the trading platform. Profiles for the buyer and seller establish the communications channels. With the system, domestic and foreign pickup events, interim delivery events and comparative inspection events and final delivery events can be monitored). Cohen fails to explicitly disclose a first interface for sellers in a planning system, data generated from a scan of a diamond, wherein the data comprises a virtual model that digitally identifies the diamond and accessing a virtual model of individual diamonds. Sivovolenko is in the field of diamond processing (Sivovolenko Para. [0001] The present invention relates to the evaluation of gemstones, and more particularly to improved computer modeling of gemstones, and especially modeling of internal flaws (inclusions)) and receiving, via a first interface for sellers in a planning system, data generated from a scan of a diamond, wherein the data comprises a virtual model that digitally identifies the diamond (Sivovolenko Para. [0047] The system 100 includes a gemstone-scanning apparatus 102 that is configured to perform measurements of a gemstone 104 in order to construct a three-dimensional (3D) model of an external surface of the gemstone. The scanning apparatus 102, according to embodiments of the present invention, is also able to capture information relevant to the identification, location, shape, and appearance of inclusions within the gemstone 104. In particular, the scanning apparatus includes a holder 106 upon which the gemstone 104 is fixed. The holder 106 is able to rotate and/or translate in order to reposition the gemstone 104 relative to light source 108 and imaging device 110; Para. [0054] The scanning apparatus 102 is operatively connected to a computer 112 including a central processor 114, which is interfaced to storage devices, such as non-volatile storage device (e.g. hard-disk drive) 116 and volatile storage (e.g. random access memory) 118); and accessing a virtual model of individual diamond (Sivovolenko Para. [0021] In the case that the gemstone is a rough stone, the visual characteristic may be the predicted visual appearance of a cut and/or polished gemstone proposed to be cut from the rough stone; Para. [0038] The generated visual images may be visual images of a rough gemstone, or may represent the predicted visual appearance of a cut and/or polished gemstone proposed to be cut from a rough stone. A skilled operator may be able to assess a clarity grading of a proposed cut and polished gemstone based upon the displayed visual images; the skilled operator would inherently be able to identify whether a potential polished diamond can be manufactured from the 3D model). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the planning of rough diamonds taught by Cohen may be identified using the virtual modeling capabilities as taught by Sivovolenko. The motivation for doing so would be to provide a detailed model of the rough diamond under all angles and lighting, to produce the highest quality (based on GIA grading condition) diamonds and therefore receiving the best market value (Sivovolenko Para. [0009] Taking all of these complex factors into account, planning is not simply a matter of identifying an optimum compromise between size of a cut stone, and number of inclusions. The more sophisticated software tools therefore endeavor to provide the user with a more accurate representation of the visual appearance of the cut stone, taking into account the optical effects such as reflection and refraction of light. In the case of internal flaws, this may include placing wire-frame or false-colour representations of inclusions within a three-dimensional model such that the actual apparent number and size of the inclusions in the resulting stone may be evaluated on-screen; Para. [0010] It may therefore be extremely useful to provide improved computer modeling of gemstones with internal flaws for the purposes of “virtual viewing” from a range of viewing positions, and under a variety of lighting conditions. Indeed, while ray-tracing software exists today that is capable of generating virtual images of three-dimensional objects under arbitrary viewing conditions, and even of animating such images, there is presently no effective way to obtain a sufficiently accurate model of a gemstone with internal flaws for use with such software).

Regarding claim 3, modified Cohen teaches the method of claim 1. Cohen fails to explicitly disclose wherein the scan is accomplished by: scanning, by the planning system using an imaging system, an interior of the diamond and an exterior of the diamond, creating, by the planning system, a 3D model showing a location of inclusions for the diamond based on the interior of the diamond and the exterior of the diamond, generating, by the planning system, an imaging file for the diamond containing the 3D model, the location of the inclusions and associated information for the diamond.  Sivovolenko teaches wherein the scan is accomplished by: scanning, by the planning system using an imaging system, an interior of the diamond and an exterior of the diamond, creating, by the planning system, a 3D model showing a location of inclusions for the diamond based on the interior of the diamond and the exterior of the diamond, generating, by the planning system, an imaging file for the diamond containing the 3D model, the location of the inclusions and associated information for the diamond (Sivovolenko Para. [0047] the scanning apparatus is able to construct a 3D model of the gemstone, and is able to capture information relating to the shape, size, and location of inclusions, in order to evaluate pricing and matching).  It would have been obvious to one of ordinary skill in the art at the (Sivovolenko Para. [0009] Taking all of these complex factors into account, planning is not simply a matter of identifying an optimum compromise between size of a cut stone, and number of inclusions. The more sophisticated software tools therefore endeavor to provide the user with a more accurate representation of the visual appearance of the cut stone, taking into account the optical effects such as reflection and refraction of light. In the case of internal flaws, this may include placing wire-frame or false-colour representations of inclusions within a three-dimensional model such that the actual apparent number and size of the inclusions in the resulting stone may be evaluated on-screen; Para. [0010] It may therefore be extremely useful to provide improved computer modeling of gemstones with internal flaws for the purposes of “virtual viewing” from a range of viewing positions, and under a variety of lighting conditions. Indeed, while ray-tracing software exists today that is capable of generating virtual images of three-dimensional objects under arbitrary viewing conditions, and even of animating such images, there is presently no effective way to obtain a sufficiently accurate model of a gemstone with internal flaws for use with such software). 

Regarding claim 4, modified Cohen teaches the method of claim 1, further comprising aggregating, by the planning system, the diamonds sold to the same purchaser (Cohen Para. [0038] diamonds may be sold singularly, or as a parcel containing a plurality of diamonds; Para. [0104]).  

Regarding claim 5, modified Cohen teaches the method of claim 1, further comprising filtering the plurality of orders to eliminate orders with irrelevant polished diamond parameters to reduce a size of a planning job (Cohen Para. [0037] The user can select a “search now” function which is a functional display element (on the then-displayed output screen) instructing the server to conduct a search through the data collection of diamond and precious records based upon the search inquiry input by the user at columns A-F and rows 3-7. Rough diamond stones may also be sold using different stone grading characteristics. The Tables A-F are examples of display, classification, search and bid or buy and display formats; searching based on specific elements filters results).

Regarding claim 8, modified Cohen teaches the method of claim 1, further comprising arranging physical storage of the individual diamond in a repository (Cohen Para. [0029] Step 217 communicates to a trusted diamond courier that the goods are ready for pick-up. This communication includes several data points or pieces of information including the seller's pick-up address (where the goods are to be picked-up), the diamond record (discussed below) as well as electronic access to certification papers for the diamond and other data such as the location of the delivery site; Para. [0085]).  

Regarding claim 9, modified Cohen teaches the method of claim 8, further comprising associating the diamond in the repository with the data of the diamond (Cohen Para. [0029] Secondary communications to the buyer and seller are programmably available. Step 219 involves the courier obtaining the goods at the pick-up location (pick-up acknowledgment communication to the system generally required by the courier) and having an independent third party inspector match the diamond or precious stone to the diamond certificate, that is, a direct authentication of the goods by physically comparing the diamond to its unique certificate (inspection acknowledgment communication to the system required)).  Cohen fails to explicitly disclose the data is generated by the scan. Sivovolenko teaches the data is generated by the scan (Sivovolenko Para. [0047] The system 100 includes a gemstone-scanning apparatus 102 that is configured to perform measurements of a gemstone 104 in order to construct a three-dimensional (3D) model of an external surface of the gemstone. The scanning apparatus 102, according to embodiments of the present invention, is also able to capture information relevant to the identification, location, shape, and appearance of inclusions within the gemstone 104. In particular, the scanning apparatus includes a holder 106 upon which the gemstone 104 is fixed. The holder 106 is able to rotate and/or translate in order to reposition the gemstone 104 relative to light source 108 and imaging device 110). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the planning of rough diamonds taught by Cohen may scan diamond information as taught by Sivovolenko. The motivation for doing so would be to provide a detailed model of the rough diamond under all angles and lighting, to produce the highest quality (based on GIA grading condition) diamonds and therefore receiving the best market value (Sivovolenko Para. [0009] Taking all of these complex factors into account, planning is not simply a matter of identifying an optimum compromise between size of a cut stone, and number of inclusions. The more sophisticated software tools therefore endeavor to provide the user with a more accurate representation of the visual appearance of the cut stone, taking into account the optical effects such as reflection and refraction of light. In the case of internal flaws, this may include placing wire-frame or false-colour representations of inclusions within a three-dimensional model such that the actual apparent number and size of the inclusions in the resulting stone may be evaluated on-screen; Para. [0010] It may therefore be extremely useful to provide improved computer modeling of gemstones with internal flaws for the purposes of “virtual viewing” from a range of viewing positions, and under a variety of lighting conditions. Indeed, while ray-tracing software exists today that is capable of generating virtual images of three-dimensional objects under arbitrary viewing conditions, and even of animating such images, there is presently no effective way to obtain a sufficiently accurate model of a gemstone with internal flaws for use with such software).

Regarding claim 10, modified Cohen teaches the method of claim 1, further comprising receiving a plurality of data files, each data file being associated with a different diamond (Cohen Para. [0023] Some abbreviations, for system or process functions or elements are listed in the Abbreviations Table discussed later in connection with FIG. 8A. In step 205, the buyer selects a diamond record (rcd) which usually identifies the seller with seller contact data. Another system may omit the seller id data such that the seller and the buyer may remain anonymous; Para. [0040] One diamond pricing metric is published in the Rapaport Diamond Report and another diamond price metric is provided by IdexOnline. At row 2, the user has selected the diamond record to be placed in his or her “selected diamond folder.” See, Table A, row 2. The diamond at row 3 has been sold and is not available for bid or buy).  

Regarding claim 11, modified Cohen teaches the method of claim 1, wherein the diamond is a rough diamond (Cohen Para. [0002] The present invention relates to a trading platform, using a computer system and communications network, for trading diamonds (polished or rough) or precious stones. The trading platform facilitates sale transactions of certified polished diamonds or precious stones generally between professional sellers and buyers. Rough diamonds may be sold based upon known and accepted characteristics of those rough diamonds. Financial modules are linked to the trading platform to fiscally support immediate payment (herein “cash”) and credit trading; Para. [0012] The computerized method and system facilitates purchase and sale transactions of precious stone or polished or rough diamond stones (herein, all stones collectively generally referred to as “diamonds”) over a computer network and a communications network).  

Regarding claim 12, modified Cohen teaches the method of claim 1, further comprising generating a user interface screen comprising a rough diamond plan for the individual diamond; and providing the user interface screen to the purchaser (Cohen Para. [0015] FIGS. 2A-2B show input and output display screen formats employed for the transaction system (other input or output formats may be used) and show data field elements from the data collection of stones; Para. [0035] For illustration and ease of discussion, the term “diamonds” include precious stones. Tables A-H have numbers on the left hand column designating rows and some tables have alphabetically identified columns along the top horizontal row. Therefore, Table A, column e, row 1 is referred to herein as “E-1” and this “Transaction History” display grid coordinate refers to user-selectable tab or button or functional display area (a hot link) to another web page. Selection of a functional display causes an action from the system server which returns a further display screen to the user. This displays transactions by that inquiring party or user; Para. [0037] The user can also select a “clear” function which resets all the inputs for the search parameters or inquiry. The user can select a “search now” function which is a functional display element (on the then-displayed output screen) instructing the server to conduct a search through the data collection of diamond and precious records based upon the search inquiry input by the user at columns A-F and rows 3-7).  

Regarding claim 13, modified Cohen teaches the method of claim 1, further comprising checking, by the planning system, identifiers of the rough diamonds at different points in a distribution chain to confirm secure transfer to the purchaser (Cohen Para. [0029-0031] the purchased diamonds may be sent by courier, with tracking information, and a certificate for the buyer to match the specific diamond purchased is the correct delivered). 

Regarding claim 17, Cohen teaches an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a planning system, cause the planning system to perform operations comprising: (Cohen Para. [0012] The computerized method and system facilitates purchase and sale transactions of precious stone or polished or rough diamond stones (herein, all stones collectively generally referred to as “diamonds”) over a computer network and a communications network; working on computer inherently has a processor which would comprise a computer readable medium) generating, by the planning system, a record of the diamond and associating a unique identifier with the record (Cohen Para. [0012] A grading lab certificate is also electronically stored in connection with the diamond record in the data collection. The grading lab certificate uniquely identifies each stone from all other stones in the data collection. Sellers typically input data into the data collection representing all diamonds and precious stones available for sale including an offer to sell price, the stone characteristics and the grading certificate. Sellers, prospective buyers, diamond or stone couriers, and diamond authentication services are electronically connected to the communications network and the trading platform; Para. [0023] A photograph or pictogram often is part of the grading lab certificate which shows the location, degree, shape and size of flaws in the diamond stone. One lab certification by a trusted third-party is a GIA (Gemological Institute of America) certificate. Each diamond is uniquely identified by a correspondingly unique grading lab certificate. The diamond DIA record includes an offer to sell); receiving, via a second interface for purchasers in the planning system and in an escrow system (Cohen Para. [0027] the buying and selling may take place in escrow), a plurality of (Cohen Para. [0007] It is a further object of the present invention to provide a trading platform and a system and a method wherein the potential buyer can buy or bid on and simultaneously view the unique diamond or stone certification certificate, in an electronic form, prior to bidding on or buying a particular stone. The certificate uniquely identifies and distinguishes that stone from all other stones in the searchable electronic data collection; Para. [0043] All bids, in the current embodiment, are legally binding bids to buy for the unique stone associated with the grading certificate viewable by all participants. These bids are posted and progress from the highest bid to the lowest, in order of price primacy, 10,200; 10,100; 10,000; and 9,500. Therefore, the order of primacy of bids is from the highest or best bid price (or value) to the lowest…The first level primacy order is the bid value. The primary order for offers to sell is the near term offer; Para. [0023]-[0024]; Para. [0040]); applying, by the planning system, the set of polished diamond parameters in each of the plurality of orders to the virtual model of the diamond; processing, by (Cohen Para. [0040] FIG. 2B, Table B, is a “Singles Search Results” from a inquiry in Step 201 (FIG. 1A) and a completed search request from search parameters at Table A. System step 203 shows the diamond search result in Table B format. Common stone characteristics are listed in row 1 such as cut, carat, color, clarity as well as functional access to grading lab certificate (E-1). At N-1, function “F” lists available functional abbreviations used in column N, such as a function which permits the user to “select a diamond record” and place that diamond record in his or her preferred or selected list (a wish list or shopping cart), or permits the user to “bid now” or “buy now.”; the Purchaser inquiry is used to determine the identity of rough diamonds that fit the parameters); matching, by the planning system, the diamond to one or more of the plurality of order based on the order price and the order quantities (Cohen Para. [0038] The user can select the cut and shape of the stone at A-3, A-4 as round, marquis, pairs, emerald etc. Other shapes are known in the diamond trading industry. At C-3 and C-4, the user selects a stone weight typically in carats. The user may select a range or single carat weight. At E-3, E-4, the user can select whether to do a search for a single diamond, parcels of diamonds, pairs of matching diamonds, or sets of matching diamonds; the selection is based upon polish parameters set forth by the purchaser and without further limitations regarding what comprises information related to a diamond purchaser’s polished diamond manufacturing processes, the polish selection field meets the claimed limitation); placing, by the planning system, the diamond in a container having the unique identifier (Cohen Para. [0029-0031] the purchased diamonds may be sent by courier, with tracking information, and a certificate for the buyer to match the specific diamond purchased is the correct delivered); and initiating, by the planning system, a transaction process associated with the diamond (Cohen Para. [0012] A potential buyer can search the data collection by employing a computer network device. An output display is provided showing stone weight, other stone characteristics, as well as providing electronic access to the stone's unique grading lab certificate. In this manner, the inquiring party has electronic access to see the stone's unique lab certificate. Upon activation of a buy command via a buy command functional display, a sold stone event is communicated both to the seller of the identified stone and the buyer. A confirmation of the transfer funds from the buyer to a system bank is electronically noted. A number of electronic communications over the communications network are generated by the system relating to the transfer funds from the buyer, the pickup of the stone by the diamond courier, the interim delivery and comparative inspection of the stone by an independent authentication service (physically comparing the stone to the grading lab certificate), subsequent delivery of the stone to the seller and release of the purchase money to the seller after delivery of the stone. Many types of electronic communications are used such as emails, text messages, automated voice messages and the tracking of the stone and all transactional elements are transparent to the buyer and seller by on-line access to the trading platform. Profiles for the buyer and seller establish the communications channels. With the system, domestic and foreign pickup events, interim delivery events and comparative inspection events and final delivery events can be monitored). Cohen fails to explicitly disclose receiving, via a first interface for sellers in the planning system, data generated from a scan of a diamond, wherein the data comprises a virtual model that digitally identifies the diamond and accessing a virtual model of individual diamonds. Sivovolenko is in the field of diamond processing (Sivovolenko Para. [0001] The present invention relates to the evaluation of gemstones, and more particularly to improved computer modeling of gemstones, and especially modeling of internal flaws (inclusions)) and teaches receiving, via a first interface for sellers in the planning system, data generated from a scan of a diamond, wherein the data comprises a virtual model that digitally identifies the diamond (Sivovolenko Para. [0047] The system 100 includes a gemstone-scanning apparatus 102 that is configured to perform measurements of a gemstone 104 in order to construct a three-dimensional (3D) model of an external surface of the gemstone. The scanning apparatus 102, according to embodiments of the present invention, is also able to capture information relevant to the identification, location, shape, and appearance of inclusions within the gemstone 104. In particular, the scanning apparatus includes a holder 106 upon which the gemstone 104 is fixed. The holder 106 is able to rotate and/or translate in order to reposition the gemstone 104 relative to light source 108 and imaging device 110; Para. [0054] The scanning apparatus 102 is operatively connected to a computer 112 including a central processor 114, which is interfaced to storage devices, such as non-volatile storage device (e.g. hard-disk drive) 116 and volatile storage (e.g. random access memory) 118); and accessing a virtual model of individual diamond (Sivovolenko Para. [0021] In the case that the gemstone is a rough stone, the visual characteristic may be the predicted visual appearance of a cut and/or polished gemstone proposed to be cut from the rough stone; Para. [0038] The generated visual images may be visual images of a rough gemstone, or may represent the predicted visual appearance of a cut and/or polished gemstone proposed to be cut from a rough stone. A skilled operator may be able to assess a clarity grading of a proposed cut and polished gemstone based upon the displayed visual images; the skilled operator would inherently be able to identify whether a potential polished diamond can be manufactured from the 3D model). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the planning of rough diamonds taught by Cohen may be identified using the virtual modeling capabilities as taught by Sivovolenko. The motivation for doing so would be to provide a detailed model of the rough diamond under all angles and lighting, to produce the highest quality (based on GIA grading condition) (Sivovolenko Para. [0009] Taking all of these complex factors into account, planning is not simply a matter of identifying an optimum compromise between size of a cut stone, and number of inclusions. The more sophisticated software tools therefore endeavor to provide the user with a more accurate representation of the visual appearance of the cut stone, taking into account the optical effects such as reflection and refraction of light. In the case of internal flaws, this may include placing wire-frame or false-colour representations of inclusions within a three-dimensional model such that the actual apparent number and size of the inclusions in the resulting stone may be evaluated on-screen; Para. [0010] It may therefore be extremely useful to provide improved computer modeling of gemstones with internal flaws for the purposes of “virtual viewing” from a range of viewing positions, and under a variety of lighting conditions. Indeed, while ray-tracing software exists today that is capable of generating virtual images of three-dimensional objects under arbitrary viewing conditions, and even of animating such images, there is presently no effective way to obtain a sufficiently accurate model of a gemstone with internal flaws for use with such software).

Regarding claim 18, Cohen teaches a system comprising: a processor in communication with a planning system; and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory (Cohen Para. [0012] The diamond and precious stone trading platform has funding and delivery transparency by carefully ordering and tracking pickup, independent comparative inspection, and final delivery of each stone (diamond or precious stone) processed by the system), generating, by the planning system, a record of the diamond and associating a unique identifier with the record (Cohen Para. [0012] A grading lab certificate is also electronically stored in connection with the diamond record in the data collection. The grading lab certificate uniquely identifies each stone from all other stones in the data collection. Sellers typically input data into the data collection representing all diamonds and precious stones available for sale including an offer to sell price, the stone characteristics and the grading certificate. Sellers, prospective buyers, diamond or stone couriers, and diamond authentication services are electronically connected to the communications network and the trading platform; Para. [0023] A photograph or pictogram often is part of the grading lab certificate which shows the location, degree, shape and size of flaws in the diamond stone. One lab certification by a trusted third-party is a GIA (Gemological Institute of America) certificate. Each diamond is uniquely identified by a correspondingly unique grading lab certificate. The diamond DIA record includes an offer to sell); receiving, via a second interface for purchasers in the planning system and in an escrow system (Cohen Para. [0027] the buying and selling may take place in escrow), a plurality of orders from one or more of the purchasers, each order of the plurality of the orders comprising a set of polished diamond parameters, an order price, and an order quantity, wherein the polished diamond parameters comprising specifications for creating the polished diamond including one or more of facet arrangements, variable angles, depths, shapes, length to width ratios, costing and purchasing information, wherein the polished diamond parameters are unique to each purchaser and wherein the escrow system is not accessible to the plurality of Purchasers (Cohen Para. [0007] It is a further object of the present invention to provide a trading platform and a system and a method wherein the potential buyer can buy or bid on and simultaneously view the unique diamond or stone certification certificate, in an electronic form, prior to bidding on or buying a particular stone. The certificate uniquely identifies and distinguishes that stone from all other stones in the searchable electronic data collection; Para. [0043] All bids, in the current embodiment, are legally binding bids to buy for the unique stone associated with the grading certificate viewable by all participants. These bids are posted and progress from the highest bid to the lowest, in order of price primacy, 10,200; 10,100; 10,000; and 9,500. Therefore, the order of primacy of bids is from the highest or best bid price (or value) to the lowest…The first level primacy order is the bid value. The primary order for offers to sell is the near term offer; Para. [0023]-[0024]; Para. [0040]; Para. [0027] the buying and selling may take place in escrow); applying, by the planning system, the set of polished diamond parameters in each of the (Cohen Para. [0040] FIG. 2B, Table B, is a “Singles Search Results” from a inquiry in Step 201 (FIG. 1A) and a completed search request from search parameters at Table A. System step 203 shows the diamond search result in Table B format. Common stone characteristics are listed in row 1 such as cut, carat, color, clarity as well as functional access to grading lab certificate (E-1). At N-1, function “F” lists available functional abbreviations used in column N, such as a function which permits the user to “select a diamond record” and place that diamond record in his or her preferred or selected list (a wish list or shopping cart), or permits the user to “bid now” or “buy now.”; the Purchaser inquiry is used to determine the identity of rough diamonds that fit the parameters); matching, by the planning system, the diamond to one or more of the plurality of orders based on the order price and the order quantities (Cohen Para. [0038] The user can select the cut and shape of the stone at A-3, A-4 as round, marquis, pairs, emerald etc. Other shapes are known in the diamond trading industry. At C-3 and C-4, the user selects a stone weight typically in carats. The user may select a range or single carat weight. At E-3, E-4, the user can select whether to do a search for a single diamond, parcels of diamonds, pairs of matching diamonds, or sets of matching diamonds; the selection is based upon polish parameters set forth by the purchaser and without further limitations regarding what comprises information related to a diamond purchaser’s polished diamond manufacturing processes, the polish selection field meets the claimed limitation); placing, by the planning system, the diamond in a container having a unique identifier (Cohen Para. [0029-0031] the purchased diamonds may be sent by courier, with tracking information, and a certificate for the buyer to match the specific diamond purchased is the correct delivered); and initiating, by the planning system, a transaction process associated with the diamond (Cohen Para. [0012] A potential buyer can search the data collection by employing a computer network device. An output display is provided showing stone weight, other stone characteristics, as well as providing electronic access to the stone's unique grading lab certificate. In this manner, the inquiring party has electronic access to see the stone's unique lab certificate. Upon activation of a buy command via a buy command functional display, a sold stone event is communicated both to the seller of the identified stone and the buyer. A confirmation of the transfer funds from the buyer to a system bank is electronically noted. A number of electronic communications over the communications network are generated by the system relating to the transfer funds from the buyer, the pickup of the stone by the diamond courier, the interim delivery and comparative inspection of the stone by an independent authentication service (physically comparing the stone to the grading lab certificate), subsequent delivery of the stone to the seller and release of the purchase money to the seller after delivery of the stone. Many types of electronic communications are used such as emails, text messages, automated voice messages and the tracking of the stone and all transactional elements are transparent to the buyer and seller by on-line access to the trading platform. Profiles for the buyer and seller establish the communications channels. With the system, domestic and foreign pickup events, interim delivery events and comparative inspection events and final delivery events can be monitored). Cohen fails to explicitly disclose receiving, via a first interface for sellers in the planning system, data generated from a scan of a diamond, wherein the data comprises a virtual model that digitally identifies the diamond; accessing a virtual model of individual diamond. Sivovolenko teaches receiving, via a first interface for sellers in the planning system, data generated from a scan of a diamond, wherein the data comprises a virtual model that digitally identifies the diamond (Sivovolenko Para. [0047] The system 100 includes a gemstone-scanning apparatus 102 that is configured to perform measurements of a gemstone 104 in order to construct a three-dimensional (3D) model of an external surface of the gemstone. The scanning apparatus 102, according to embodiments of the present invention, is also able to capture information relevant to the identification, location, shape, and appearance of inclusions within the gemstone 104. In particular, the scanning apparatus includes a holder 106 upon which the gemstone 104 is fixed. The holder 106 is able to rotate and/or translate in order to reposition the gemstone 104 relative to light source 108 and imaging device 110; Para. [0054] The scanning apparatus 102 is operatively connected to a computer 112 including a central processor 114, which is interfaced to storage devices, such as non-volatile storage device (e.g. hard-disk drive) 116 and volatile storage (e.g. random access memory) 118); and accessing a virtual model of individual diamond (Sivovolenko Para. [0021] In the case that the gemstone is a rough stone, the visual characteristic may be the predicted visual appearance of a cut and/or polished gemstone proposed to be cut from the rough stone; Para. [0038] The generated visual images may be visual images of a rough gemstone, or may represent the predicted visual appearance of a cut and/or polished gemstone proposed to be cut from a rough stone. A skilled operator may be able to assess a clarity grading of a proposed cut and polished gemstone based upon the displayed visual images; the skilled operator would inherently be able to identify whether a potential polished diamond can be manufactured from the 3D model). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the planning of rough diamonds taught by Cohen may be identified using the virtual modeling capabilities as taught by Sivovolenko. The motivation for doing so would be to provide a detailed model of the rough diamond under all angles and lighting, to produce the highest quality (based on GIA grading condition) diamonds and therefore receiving the best market value (Sivovolenko Para. [0009] Taking all of these complex factors into account, planning is not simply a matter of identifying an optimum compromise between size of a cut stone, and number of inclusions. The more sophisticated software tools therefore endeavor to provide the user with a more accurate representation of the visual appearance of the cut stone, taking into account the optical effects such as reflection and refraction of light. In the case of internal flaws, this may include placing wire-frame or false-colour representations of inclusions within a three-dimensional model such that the actual apparent number and size of the inclusions in the resulting stone may be evaluated on-screen; Para. [0010] It may therefore be extremely useful to provide improved computer modeling of gemstones with internal flaws for the purposes of “virtual viewing” from a range of viewing positions, and under a variety of lighting conditions. Indeed, while ray-tracing software exists today that is capable of generating virtual images of three-dimensional objects under arbitrary viewing conditions, and even of animating such images, there is presently no effective way to obtain a sufficiently accurate model of a gemstone with internal flaws for use with such software).

Regarding claim 20, modified Cohen teaches the system of claim 18, wherein the planning system is operated by a third party via a third interface with an electronic platform (Cohen Para. [0018] FIG. 5 diagrammatically illustrates graphic modules for seller's and buyer's transaction modules and the relationships therebetween; Para. [0079] FIG. 5 graphically shows various records and processing relationships between the records; Fig. 5, 225 sellers interface, 225a buyers interface, 227 comparative interface; Fig. 8A-8B, different interfaces for buying, selling and processing).

Regarding claim 21, modified Cohen teaches the system of claim 20, wherein the third party utilizes a private server (Cohen Para. [0160] Without limiting the principles of the disclosed invention any such computing system can include, inter alia, at least a computer readable medium allowing a computer to read data, instructions, messages or message packets, and other computer readable information from the computer readable medium. The computer readable medium may include non-volatile memory, such as ROM, flash memory, floppy disk, disk drive memory, CD-ROM, and other permanent storage. Additionally, a computer readable medium may include, for example, volatile storage such as RAM, buffers, cache memory, and network circuits; Para. [0161] Furthermore, the computer readable medium may include computer readable information in a transitory state medium such as a network link and/or a network interface, including a wired network or a wireless network that allow a computer to read such computer readable information) but does not teach a plurality of private servers that are scalable to provide additional computing resources for processing large planning jobs. It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the use of scalable servers in internet commerce to provide additional computing resources was well-known 

Regarding claim 22, modified Cohen teaches the system of claim 18, further comprising filtering the plurality of orders to eliminate orders with irrelevant polished diamond parameters to reduce a size of a planning job (Cohen Para. [0037] The user can select a “search now” function which is a functional display element (on the then-displayed output screen) instructing the server to conduct a search through the data collection of diamond and precious records based upon the search inquiry input by the user at columns A-F and rows 3-7. Rough diamond stones may also be sold using different stone grading characteristics. The Tables A-F are examples of display, classification, search and bid or buy and display formats; searching based on specific elements filters results).

Regarding claim 25, modified Cohen teaches the system of claim 18, further comprising arranging physical storage of the diamond in a repository (Cohen Para. [0029] Step 217 communicates to a trusted diamond courier that the goods are ready for pick-up. This communication includes several data points or pieces of information including the seller's pick-up address (where the goods are to be picked-up), the diamond record (discussed below) as well as electronic access to certification papers for the diamond and other data such as the location of the delivery site; Para. [0085]).

Regarding claim 26, modified Cohen teaches the system of claim 25, further comprising associating the diamond in the repository with the data of the diamond (Cohen Para. [0029] Secondary communications to the buyer and seller are programmably available. Step 219 involves the courier obtaining the goods at the pick-up location (pick-up acknowledgment communication to the system generally required by the courier) and having an independent third party inspector match the diamond or precious stone to the diamond certificate, that is, a direct authentication of the goods by physically comparing the diamond to its unique certificate (inspection acknowledgment communication to the system required)).  Cohen fails to explicitly disclose the data is generated by the scan. Sivovolenko teaches the data is generated by the scan (Sivovolenko Para. [0047] The system 100 includes a gemstone-scanning apparatus 102 that is configured to perform measurements of a gemstone 104 in order to construct a three-dimensional (3D) model of an external surface of the gemstone. The scanning apparatus 102, according to embodiments of the present invention, is also able to capture information relevant to the identification, location, shape, and appearance of inclusions within the gemstone 104. In particular, the scanning apparatus includes a holder 106 upon which the gemstone 104 is fixed. The holder 106 is able to rotate and/or translate in order to reposition the gemstone 104 relative to light source 108 and imaging device 110). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the planning of rough diamonds taught by Cohen may scan diamond information as taught by Sivovolenko. The motivation for doing so would be to provide a detailed model of the rough diamond under all angles and lighting, to produce the highest quality (based on GIA grading condition) diamonds and therefore receiving the best market value (Sivovolenko Para. [0009] Taking all of these complex factors into account, planning is not simply a matter of identifying an optimum compromise between size of a cut stone, and number of inclusions. The more sophisticated software tools therefore endeavor to provide the user with a more accurate representation of the visual appearance of the cut stone, taking into account the optical effects such as reflection and refraction of light. In the case of internal flaws, this may include placing wire-frame or false-colour representations of inclusions within a three-dimensional model such that the actual apparent number and size of the inclusions in the resulting stone may be evaluated on-screen; Para. [0010] It may therefore be extremely useful to provide improved computer modeling of gemstones with internal flaws for the purposes of “virtual viewing” from a range of viewing positions, and under a variety of lighting conditions. Indeed, while ray-tracing software exists today that is capable of generating virtual images of three-dimensional objects under arbitrary viewing conditions, and even of animating such images, there is presently no effective way to obtain a sufficiently accurate model of a gemstone with internal flaws for use with such software).

Regarding claim 27, modified Cohen teaches the system of claim 18, further comprising receiving a plurality of data files, each data file being associated with a different diamond (Cohen Para. [0023] Some abbreviations, for system or process functions or elements are listed in the Abbreviations Table discussed later in connection with FIG. 8A. In step 205, the buyer selects a diamond record (rcd) which usually identifies the seller with seller contact data. Another system may omit the seller id data such that the seller and the buyer may remain anonymous; Para. [0040] One diamond pricing metric is published in the Rapaport Diamond Report and another diamond price metric is provided by IdexOnline. At row 2, the user has selected the diamond record to be placed in his or her “selected diamond folder.” See, Table A, row 2. The diamond at row 3 has been sold and is not available for bid or buy).

Regarding claim 28, modified Cohen teaches the system of claim 18, wherein the diamond is a rough diamond (Cohen Para. [0002] The present invention relates to a trading platform, using a computer system and communications network, for trading diamonds (polished or rough) or precious stones. The trading platform facilitates sale transactions of certified polished diamonds or precious stones generally between professional sellers and buyers. Rough diamonds may be sold based upon known and accepted characteristics of those rough diamonds. Financial modules are linked to the trading platform to fiscally support immediate payment (herein “cash”) and credit trading; Para. [0012] The computerized method and system facilitates purchase and sale transactions of precious stone or polished or rough diamond stones (herein, all stones collectively generally referred to as “diamonds”) over a computer network and a communications network).

Regarding claim 29, modified Cohen teaches the system of claim 18, further comprising generating a user interface screen comprising a rough diamond plan for the diamond; and providing the user interface screen to the purchaser (Cohen Para. [0015] FIGS. 2A-2B show input and output display screen formats employed for the transaction system (other input or output formats may be used) and show data field elements from the data collection of stones; Para. [0035] For illustration and ease of discussion, the term “diamonds” include precious stones. Tables A-H have numbers on the left hand column designating rows and some tables have alphabetically identified columns along the top horizontal row. Therefore, Table A, column e, row 1 is referred to herein as “E-1” and this “Transaction History” display grid coordinate refers to user-selectable tab or button or functional display area (a hot link) to another web page. Selection of a functional display causes an action from the system server which returns a further display screen to the user. This displays transactions by that inquiring party or user; Para. [0037] The user can also select a “clear” function which resets all the inputs for the search parameters or inquiry. The user can select a “search now” function which is a functional display element (on the then-displayed output screen) instructing the server to conduct a search through the data collection of diamond and precious records based upon the search inquiry input by the user at columns A-F and rows 3-7).

Regarding claim 30, modified Cohen teaches the system of claim 18, further comprising providing one or more screens for entering the polished diamond parameters via the second user interface (Cohen Para. [0035] FIG. 2A—Table A represents a display permitting a user to select various inputs and formulate inquiries for a search for diamonds. Although the term “diamonds” is used extensively herein, the present transaction system may be employed for the selling and purchase of precious stones. Rough diamond stones may also be sold using different stone grading characteristics. For illustration and ease of discussion, the term “diamonds” include precious stones. Tables A-H have numbers on the left hand column designating rows and some tables have alphabetically identified columns along the top horizontal row…Selection of a functional display causes an action from the system server which returns a further display screen to the user).

Claims 6, 7, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0070236 A1 Cohen et al. in view of US2010/0250201 A1 Sivovolenko, in further view of US 2013/0226765 A1 Tal.

Regarding claim 6, modified Cohen teaches the method of claim 1. Cohen fails to explicitly disclose further comprising storing the polished diamond parameters in a secure storage logically separate from the records associated with the diamond inventory. Tal is in the field of diamond analysis (Tal Abstract, A platform, system and method are herein provided to enable enhanced stone trading, the system including a stone listings data storage means) and teaches further comprising storing the polished diamond parameters in a secure storage logically separate from the records associated with the diamond inventory (Tal Para. [0045] At step 250 the system runs a matching code or algorithm to intelligently match a diamond profile(s) with a purchasing profile(s), to automatically generate relevant connections between diamonds offered and diamonds wanted. At step 255 the system introduces the buyer and the seller, on the basis of the matching algorithm, thereby enabling the potential buyer and seller to continue the deal making or communication; Para. [0056] In some embodiments, a trade segmentation module including a private trade area according to personal profile is provided, whereby the system provides user or entity relevant data only, relating to users personal history, defined preferences etc. In some cases a user may invite one or more other users into their private trade area, which may be managed by the user). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the diamond planning method of Cohen would be able to securely store polished diamond parameters as taught by Tal. The motivation for doing so would be to build trusted business relationships between Purchasers and Sellers and allowing the Purchaser to control the information being displayed to the public sector of the system (Tal Para. [0053] Users of the platform may form one or more online communities, allowing users to develop connections, create or join groups etc. In some examples, such communities may be set up as global communities or private business/social communities, wherein for example, trusted associates only may be allowed in one’s group. In some embodiments users may provide ratings, points, comments, review etc. for other users, to enable development of trust relationships, provision of a scale of reliability etc.; Para. [0056]).

Regarding claim 7, modified Cohen teaches the method of claim 6. Cohen fails to explicitly disclose wherein the secure storage is operated by a third party system via a fourth interface with the electronic platform. Tal teaches wherein the secure storage is operated by a third party system via a fourth interface with the electronic platform (Tal Para. [0036] n some embodiments, system 100 may include external interfaces to external service providers, such as shipment company servers etc. Further, system 100 may include an interface to local ERP systems or other user modules or elements, as may be used by the system users; Fig. 1A-1B, diagram of a variety of servers that are private and separate from each other). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the diamond planning method of Cohen would be able to securely store polished diamond parameters as taught by Tal. The motivation for doing so would be to build trusted business relationships between Purchasers and Sellers and allowing the Purchaser to control the information being displayed to the public sector of the system (Tal Para. [0053] Users of the platform may form one or more online communities, allowing users to develop connections, create or join groups etc. In some examples, such communities may be set up as global communities or private business/social communities, wherein for example, trusted associates only may be allowed in one’s group. In some embodiments users may provide ratings, points, comments, review etc. for other users, to enable development of trust relationships, provision of a scale of reliability etc.; Para. [0056]).

Regarding claim 23, modified Cohen teaches the system of claim 18. Cohen fails to explicitly disclose further comprising storing the polished diamond parameters in a secure storage logically separate from the records associated with the diamond inventory. Tal teaches further comprising storing the polished diamond (Tal Para. [0045] At step 250 the system runs a matching code or algorithm to intelligently match a diamond profile(s) with a purchasing profile(s), to automatically generate relevant connections between diamonds offered and diamonds wanted. At step 255 the system introduces the buyer and the seller, on the basis of the matching algorithm, thereby enabling the potential buyer and seller to continue the deal making or communication; Para. [0056] In some embodiments, a trade segmentation module including a private trade area according to personal profile is provided, whereby the system provides user or entity relevant data only, relating to users personal history, defined preferences etc. In some cases a user may invite one or more other users into their private trade area, which may be managed by the user). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the diamond planning system of Cohen would be able to securely store polished diamond parameters as taught by Tal. The motivation for doing so would be to build trusted business relationships between Purchasers and Sellers and allowing the Purchaser to control the information being displayed to the public sector of the system (Tal Para. [0053] Users of the platform may form one or more online communities, allowing users to develop connections, create or join groups etc. In some examples, such communities may be set up as global communities or private business/social communities, wherein for example, trusted associates only may be allowed in one’s group. In some embodiments users may provide ratings, points, comments, review etc. for other users, to enable development of trust relationships, provision of a scale of reliability etc.; Para. [0056]).

Regarding claim 24, modified Cohen teaches the system of claim 23. Cohen fails to explicitly disclose wherein the secure storage is operated by a third party system via a fourth interface with the planning platform. Tal teaches wherein the secure storage is operated by a third party system via a fourth interface with the planning platform (Tal Para. [0036] n some embodiments, system 100 may include external interfaces to external service providers, such as shipment company servers etc. Further, system 100 may include an interface to local ERP systems or other user modules or elements, as may be used by the system users; Fig. 1A-1B, diagram of a variety of servers that are private and separate from each other). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the diamond planning method of Cohen would be able to securely store polished diamond parameters as taught by Tal. The motivation for doing so would be to build trusted business relationships between Purchasers and Sellers and allowing the Purchaser to control the information being displayed to the public sector of the system (Tal Para. [0053] Users of the platform may form one or more online communities, allowing users to develop connections, create or join groups etc. In some examples, such communities may be set up as global communities or private business/social communities, wherein for example, trusted associates only may be allowed in one’s group. In some embodiments users may provide ratings, points, comments, review etc. for other users, to enable development of trust relationships, provision of a scale of reliability etc.; Para. [0056]).

Claims 14, 15, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0070236 A1 Cohen et al. in view of US2010/0250201 A1 Sivovolenko, and further in view of US 2015/0356555 A1 Pennanen.

Regarding claim 14, modified Cohen teaches the method of claim 1. Cohen fails to explicitly disclose further comprising creating a new blockchain record for the diamond, and having the new blockchain record added to a diamond blockchain. Pennanen is in the field of performing financial transactions (Pennanen Abstract, A system for implementing at least one cryptocurrency transaction at a point-of-sale by using a mobile terminal is provided) and teaches creating a new blockchain record for the diamond, and having the new blockchain record added to a diamond blockchain (Pennanen Para. [0065] As aforementioned, the architecture in FIG. 1 implements a Bitcoin system, which is based upon a block chain. The block chain is a shared public ledger upon which an entire network of the Bitcoin system relies. All confirmed bitcoin transactions are included in the block chain; Para. [0066] During a transaction pertaining to the 1.2 bitcoins 104, a transfer of value between Bitcoin wallets, from the first user 100 to the second user 102, is included, namely recorded, in the blockchain). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the diamond transaction of Cohen would be modified using the block chain method taught by Pennanen. The motivation for doing so would be to provide precise and chronologically accurate information about transactions (Pennanen Para. [0065] All confirmed bitcoin transactions are included in the block chain. By employing such an approach, spendable balances for Bitcoin wallets can be calculated, and new bitcoin transactions can be verified to be spending bitcoins that are actually owned by a given spender, namely spending user. The integrity and a chronological order of the block chain are enforced by employing cryptographic methods).

Regarding claim 15, modified Cohen teaches the method of claim 14. Cohen fails to explicitly disclose further comprising creating at least one additional record for the diamond that is linked to the new blockchain record at a later point in time. Pennanen teaches further comprising creating at least one additional record for the diamond that is linked to the new blockchain record at a later point in time (Pennanen Para. [0065] As aforementioned, the architecture in FIG. 1 implements a Bitcoin system, which is based upon a block chain. The block chain is a shared public ledger upon which an entire network of the Bitcoin system relies. All confirmed bitcoin transactions are included in the block chain; Para. [0066] During a transaction pertaining to the 1.2 bitcoins 104, a transfer of value between Bitcoin wallets, from the first user 100 to the second user 102, is included, namely recorded, in the blockchain). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the diamond transaction of Cohen would be modified using the block chain method, at any point in time, taught by Pennanen. The motivation for doing so would be to provide precise and chronologically accurate information about transactions (Pennanen Para. [0065] All confirmed bitcoin transactions are included in the block chain. By employing such an approach, spendable balances for Bitcoin wallets can be calculated, and new bitcoin transactions can be verified to be spending bitcoins that are actually owned by a given spender, namely spending user. The integrity and a chronological order of the block chain are enforced by employing cryptographic methods).

Regarding claim 31, modified Cohen teaches the system of claim 18. Cohen fails to explicitly disclose further comprising creating a new blockchain record for the diamond, and having the new blockchain record added to a diamond blockchain. Pennanen teaches creating a new blockchain record for the diamond, and having the new blockchain record added to a diamond blockchain (Pennanen Para. [0065] As aforementioned, the architecture in FIG. 1 implements a Bitcoin system, which is based upon a block chain. The block chain is a shared public ledger upon which an entire network of the Bitcoin system relies. All confirmed bitcoin transactions are included in the block chain; Para. [0066] During a transaction pertaining to the 1.2 bitcoins 104, a transfer of value between Bitcoin wallets, from the first user 100 to the second user 102, is included, namely recorded, in the blockchain). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the diamond transaction of Cohen would be modified using the block chain method taught by Pennanen. The motivation for doing so would be to provide precise and chronologically accurate information about transactions (Pennanen Para. [0065] All confirmed bitcoin transactions are included in the block chain. By employing such an approach, spendable balances for Bitcoin wallets can be calculated, and new bitcoin transactions can be verified to be spending bitcoins that are actually owned by a given spender, namely spending user. The integrity and a chronological order of the block chain are enforced by employing cryptographic methods).

Regarding claim 32, modified Cohen teaches the system of claim 31. Cohen fails to explicitly disclose further comprising creating at least one additional record for the diamond that is linked to the new blockchain record at a later point in time. Pennanen teaches further comprising creating at least one additional record for the diamond that is linked to the new blockchain record at a later point in time (Pennanen Para. [0065] As aforementioned, the architecture in FIG. 1 implements a Bitcoin system, which is based upon a block chain. The block chain is a shared public ledger upon which an entire network of the Bitcoin system relies. All confirmed bitcoin transactions are included in the block chain; Para. [0066] During a transaction pertaining to the 1.2 bitcoins 104, a transfer of value between Bitcoin wallets, from the first user 100 to the second user 102, is included, namely recorded, in the blockchain). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the diamond transaction of Cohen would be modified using the block chain method, at any point in time, taught by Pennanen. The motivation for doing so would be to provide precise and chronologically accurate information about transactions (Pennanen Para. [0065] All confirmed bitcoin transactions are included in the block chain. By employing such an approach, spendable balances for Bitcoin wallets can be calculated, and new bitcoin transactions can be verified to be spending bitcoins that are actually owned by a given spender, namely spending user. The integrity and a chronological order of the block chain are enforced by employing cryptographic methods).

Response to Arguments
Applicant's arguments filed 04/20/2021 have been fully considered but they are not persuasive. 
Regarding 101, Applicant’s arguments, see Pg. 10, Para. 4, filed 04/20/2021, with respect to the amendment "placing, by the planning system, the diamond in a container having a unique identifier" in independent claims 1, 17 and 18, do in fact implement actual actions, and are "more than" mere implementation on a computer elements have been fully considered and are persuasive. Since the independnent claims now feature “more than”, the 
Regarding 103, Applicant argues that there is a distinction between the handling of polished diamonds and rough diamonds. Cohen is able to teach the trading of diamonds, including platforms and specifically states that they may deal with polished or rough diamonds (Cohen Para. [0002] trading diamonds (polished or rough)). Applicant specifically states that rough diamonds can be searched and analyzed to evaluate if they could be manufactured to satisfy the polished diamond order, and further argues that the prior art does not use the purchasers polished diamond parameters, specific to how the diamond will be manufactured. Examiner would interpret the act of searching diamonds, with specific parameters, is what is being claimed, in that if the purchaser knows that in order for their manufacturing process to work, the rough diamond must have xyz dimensions to be cut to specific shape, or that it needs to have inclusions within specific location to get smooth edges, the actual search criteria are still simply dimensions, inclusion locations, etc. and are not tied to a process. The claimed invention discusses specifications needed for creating polished diamonds that include facet arrangements, angles, depth, shape, ratios and cost; but those are still stagnant searchable criteria that may be entered into the database of Cohen to find rough diamonds that meet the specific criteria needed by the purchaser. Examiner would point to the citations in Cohen for specifically using parameters, price and quantity to order diamonds; those parameters may include shape, depth, ratios; the parameters for searching are provided by the 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0103938 A1 Ariel teaches a diamond processing system and method, that includes a 3D model. 













Conclusion
                                                                                                                                                                            10.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501.  The examiner can normally be reached on M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687